Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, on the ground that the complaint sets up' facts which constitute apparently three separate causes of action, one cause of action for each distinct parcel which is separately described in the complaint. Jenks, P. J., Thomas, Carr and Rich, JJ., concurred; Burr, J., dissented on the ground that it affirmatively appears from the complaint that parcel 2 connects parcels 1 and 3 as therein described, so that there is but a single parcel of land involved in the litigation.